995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Dale PUCKETT, Plaintiff-Appellant,v.CRESTAR BANK, Defendant-Appellee.
No. 92-2635.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 18, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-700-R)
Robert Dale Puckett, Appellant Pro Se.
Jeffrey Alan Oppleman, Zwerdking, Oppleman, & Paciocco, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Robert Dale Puckett appeals from the district court's order dismissing with prejudice his action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Puckett's motion for judicial notice and affirm on the reasoning of the district court.  Puckett v. Crestar Bank, No. CA-92700-R (E.D. Va.  Dec. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED